Citation Nr: 0205965	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  95-29 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for vitiligo.  

2.  Entitlement to service connection for fainting spells.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active duty from November 1989 to March 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The claims folder was ultimately 
transferred to the RO in Roanoke, Virginia.  

The Board originally denied each of the veteran's appeals in 
an April 1997 decision.  The veteran appealed that decision 
to the U.S. Court of Veterans Appeals (now known as the U.S. 
Court of Appeals for Veterans Claims) (Court).  In a 
September 1998 Order, the Court vacated the Board's decision 
and remanded the matter so that the Board could obtain 
translations into English of certain service medical records.  
Although the Board did obtain the required translations, it 
remanded the case to the RO in June 1999 for initial 
consideration of additional evidence submitted by the 
veteran.  The case is again before the Board for final 
appellate review.  

The Board notes that the veteran raised the issue of service 
connection for post-traumatic stress disorder (PTSD) in May 
1999.  The RO denied the claim in rating decisions dated in 
May 2000 and June 2000, which the veteran duly appealed in a 
timely manner.  However, review of work product in the claims 
folder reveals that the RO has undertaken additional 
development with respect to that claim that is not yet 
complete.  Moreover, the issue has not been certified to the 
Board for appeal.  Accordingly, the Board concludes that 
consideration of the claim of service connection for PTSD is 
premature.  The case will be forwarded to the Board upon 
completion of development and adjudicatory action by the RO.  

Finally, it is noted that the veteran requested a hearing 
before a Member of the Board in connection with the PTSD 
appeal.  A transcript of the May 2002 is associated with the 
claims folder.  To the extent the transcript also contains 
testimony relevant to the Board's current inquiry, it will be 
considered herein.   

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Vitiligo on the lips and a history of dizziness were 
noted at the veteran's entrance to active duty.  Subsequent 
evidence additionally establishes a pre-service history of 
dizziness and/or fainting spells.  

3.  The medical evidence of record fails to show that either 
disorder increased in severity during active duty service or 
that either disorder is currently worse than at entrance into 
active duty.


CONCLUSIONS OF LAW

1.  Vitiligo was not aggravated during active duty service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).     

2.  Fainting spells were not aggravated during active duty 
service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1132, 1153, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
June 1995 rating decision, August 1995 statement of the case, 
and supplemental statements of the case dated through 
December 2001, the veteran and her representative were 
apprised of the applicable law and regulations and given 
notice as to the evidence needed to substantiate her claims.  
In addition, by letter dated in April 2001, the RO explained 
the provisions of the VCAA, gave additional notice of the 
evidence needed to substantiate the claims on appeal, and 
asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  The RO did not receive any 
response identifying VA or non-VA evidence pertinent to the 
appeal.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA medical records, and relevant VA examinations.  The Board 
notes that a June 2001 letter from the veteran's 
representative requested VA examinations, arguing that prior 
examinations were incomplete.  Pursuant to the VCAA, VA's 
duty to provide a medical examination or obtain a medical 
opinion is triggered only when necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d); 66 Fed. Reg. at 45,631 
(to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  A 
medical examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.  As 
discussed in detail below, the Board finds that the evidence 
in this case is sufficient to render a determination, such 
that an additional medical examination or opinion is not 
needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
her appeals.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Service connection generally 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Upon consideration of the entire record, the Board finds that 
the preponderance of the evidence is against service 
connection for vitiligo and fainting spells. Id.  Initially, 
the veteran's October 1989 enlistment examination shows 
vitiligo of the lips.  On the accompanying report of medical 
history, the veteran related a history of dizziness.  In 
addition, subsequent service medical records reflect the 
veteran's own report of a history of dizziness since 
childhood.  Moreover, during testimony before the Board in 
May 2002, the veteran conceded a history of fainting spells 
and dizziness.  Thus, the Board is satisfied that vitiligo 
and fainting spells existed prior to service.  38 U.S.C.A. 
§§ 1111, 1132; 38 C.F.R. § 3.304(b).  

Accordingly, service connection may be established only on 
the basis of aggravation in service.  The question before the 
Board, then, is whether vitiligo or dizziness/fainting spells 
increased in severity in service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  On this point, the Board emphasizes 
that temporary or intermittent flare-ups of symptoms during 
service are not sufficient to be considered aggravation 
absent worsening of the underlying disorder.  Jensen v. 
Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).   

Vitiligo is noted on the lips at the veteran's entrance to 
active duty.  Although no separation examination report is of 
record, the report of periodic examination in June 1993, less 
than one year prior to discharge, reflects depigmentation, or 
vitiligo, of the lips only.  Records both before and after 
the June 1993 examination are negative for any notation, 
complaint, or treatment of an increase or spread in vitiligo.  
Similarly, the November 1994 VA examiner stated that the 
veteran had slight discoloration of the lower lip and that 
the vitiligo was otherwise inactive.  Although the examiner 
also noted a small area of skin on the arm that might be 
vitiligo, the report did not definitively diagnose vitiligo 
on that area, indicate that it constituted an increase in 
vitiligo, or associate it with service.  Similarly, in 
statements submitted in May 2000, the veteran related that 
she had areas of vitiligo on her arms legs and back.  
However, there is no medical diagnosis of vitiligo on areas 
other than the lips and no competent evidence suggesting an 
increase in severity of vitiligo in service.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Therefore, 
the evidence fails to show increase in severity in vitiligo 
in service.  

The Board acknowledges that during the Board hearing the 
veteran described experiencing blisters or burns on the lip 
in service associated with prolonged sun exposure.  Such 
blistering is not described in service medical records.  In 
any event, there is no evidence suggesting that a blister on 
the lip represents worsening of the underlying vitiligo.  
Jensen, 19 F.3d at 1416.  Moreover, during the Board hearing, 
the veteran conceded that the vitiligo was no worse now than 
it was before she entered service.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
service connection for vitiligo.         

The Board notes that in a June 2001 letter, the veteran's 
representative requested a VA examination and opinion 
concerning possible aggravation of vitiligo in service and 
the psychological impact vitiligo has on the veteran.  
However, the Board finds that no examination or opinion is 
necessary in this case.  As stated above, there is simply no 
in-service medical evidence documenting any complaint or 
finding associated with an increase in vitiligo, and the 
veteran does not claim that the disorder is at this time 
worse than before service.  Any determination as to the 
psychological impact of vitiligo is more properly considered 
as a claim for secondary service connection.  See 38 C.F.R. § 
3.310(a).  However, as the Board finds no basis for 
establishing service connection for vitiligo, a secondary 
service connection claim based on the disorder is patently 
futile.  

With respect to the claim for fainting spells, service 
medical records dated in October 1990 reflect complaints of 
dizziness with other symptoms including blurred vision and 
headache.  The dizziness occurred after standing for some 
minutes, such as while in formation.  It was attributed 
variously to possibly dehydration or sinus congestion.  
Otherwise, evaluation, to include computed tomography scan in 
November 1990, was normal.  Similarly, in April 1991, the 
veteran complained of lightheadedness associated with 
draining sinuses.  Subsequent X-rays confirmed the presence 
of chronic sinusitis.  In August 1991, the veteran reported 
feeling hot and dizzy on parade.  The assessment was vagal 
episode.  Notes dated in July 1992 indicated the veteran had 
a history of vasomotor syncope, chronic, worse with hot 
weather.  On the report of medical history associated with 
periodic examination in June 1993, handwritten notes from the 
examiner reported occasional syncope or near syncope with 
prolonged standing in formation in hot sun.  This evidence 
fails to establish worsening of any disorder underlying the 
fainting spells.  Jensen, 19 F.3d at 1416.  To the contrary, 
the evidence supports a finding of temporary, intermittent 
dizziness and near fainting associated with external factors, 
such as heat.  Thus, service medical records fails to 
demonstrate aggravation in service.  

Post-service evidence does not contribute evidence in support 
of the claim.  In fact, during the November 1994 VA neurology 
examination, the veteran reported being asymptomatic for 
years.  Although the veteran's May 2000 statements indicated 
that she had a dizziness episode in December 1999, she 
attributed the dizziness in service to environmental factors 
and stress.  On the other hand, the veteran testified during 
the May 2002 hearing that she had one episode of dizziness 
when she was 25 years old, which in is about 1992.  However, 
she again indicated that during service she was stressed out 
and had to stand in the sun for long periods of time.  After 
that episode, she drank plenty of fluids, tried to stay out 
of the sun, and tried to reduce stress levels.  She did not 
have "too many more" episodes.  Thus, the veteran's own 
statements relate the episodes of dizziness or fainting 
spells to external factors rather than worsening of an 
underlying disorder.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for fainting spells.  

Also during the hearing, the veteran's representative 
suggested that the dizziness might have been associated from 
stress related to PTSD alleged to have been incurred in 
service.  The veteran is currently pursuing a separate claim 
for service connection for PTSD.  To the extent fainting 
spells or dizziness is determined to be relevant to that 
claim, it will be discussed in a separate decision of the RO 
or Board, as appropriate.      


ORDER

Service connection for vitiligo is denied.  

Service connection for fainting spells is denied.  




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

